Citation Nr: 0618624	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  00-22 732A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for chronic left knee tendonitis.  

2.  Entitlement to a disability rating in excess of 20 
percent for chronic lumbar syndrome.  




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran's DD Form 214 shows active military service from 
February 1987 to September 1989, and prior active service of 
2 years, 10 months and 1 day.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
seeking increased ratings for his service-connected 
disabilities of the left knee and lumbosacral spine.  The 
veteran had originally requested a hearing before a Veterans 
Law Judge, but cancelled his hearing request prior to any 
such hearing being held.  

During the course of this appeal the veteran relocated, and 
his claims file was transferred to the Jackson, Mississippi, 
RO.  

This appeal was originally presented to the Board in December 
2002, at which time the issue of an increased rating for a 
left knee disability was denied, and the issue of an 
increased rating for a lumbosacral spine disability was sent 
for additional development by the Board.  However, in an 
April 2003 order, these actions were vacated by the U.S. 
Court of Appeals for Veterans Claims (Court).  These issues 
were then returned to the Board for further action, and in 
January 2004, the Board remanded both issues to the RO for 
additional development.  They have now been returned to the 
Board for further appellate consideration.  

As was previously noted by the Board, the veteran appointed 
R. Edward Bates, attorney-at-law, as his representative.  VA 
revoked Mr. Bates' authority to represent VA claimants, 
effective July 28, 2003.  In an October 2003 letter, the 
veteran was given notice of this development and advised of 
the options that he had with respect to representation.  The 
veteran responded by indicating that he wished to represent 
himself.  


FINDINGS OF FACT

1.  The veteran's tendonitis of the left knee is 
characterized by extension to 0º and flexion to at least 90º, 
with pain.

2.  The veteran's chronic lumbar syndrome is characterized by 
forward flexion greater than 30º, moderate limitation of 
motion, a normal posture, and some pain on motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for tendonitis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159,3.321, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5260- 61 (2005).  

2.  The criteria for a disability rating in excess of 20 
percent for chronic lumbar syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-95 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Proper notice should also be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  
 
In this case, for the reasons set forth below, the VA has 
complied with the duties under the law to notify and assist 
the veteran, as well as the implementing regulations, in 
reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to increased ratings 
via RO letters issued in July 2001, July 2005, August 2005, 
and November 2005; and the rating decisions, statement of the 
case (SOC), supplemental statements of the case (SSOC), and 
the Board's January 2004 remand order issued since 1999 to 
the present.  In addition, these documents provided the 
veteran with specific information relevant to the his 
claims.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  In this respect, the Board notes that all private 
medical treatment records made known to VA have been 
obtained.  The veteran was also notified of the above 
development via the RO's letters and other mailings to the 
veteran.  No response or additional records have been 
received to the present.  The RO has also obtained the 
veteran's medical treatment records and examination reports 
from the VA medical centers where he has received treatment.  
Thus, the Board finds that no additional evidence, which may 
aid the veteran's claims or might be pertinent to the bases 
of the claims, has been identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.  

The Board notes that within its January 2004 remand order, 
the RO was requested to provide the veteran with new VA 
orthopedic examinations.  The duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion statement when such an examination becomes necessary 
to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
Examinations were scheduled for August 2005 and again in 
December 2005, and the veteran was notified at his most 
recent address of record; however, he has both failed to 
report for examination, and failed to explain his absence to 
VA.  The duty to assist is not a one-way street, and the 
veteran must cooperate with VA's efforts to assist his claim.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In the 
present case, the Board finds VA has afforded the veteran all 
required assistance in the development of his claims, and in 
the absence of his cooperation, can do nothing more in that 
regard.  

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that legal notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in October 1999) 
and appealed prior to enactment of the changes in the law.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial October 1999 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b).  

Finally, during the pendency of this appeal, on March 3, 
2006, Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 

§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran is seeking increased 
ratings, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claims.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for 
increased rating, any questions as to the appropriate date to 
be assigned is rendered moot.  

I. Increased rating - Left knee

The veteran seeks an increased rating for his chronic left 
knee tendonitis.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's left knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5024, for 
tenosynovitis.  Disabilities rated under Diagnostic Codes 
5013 through 5024 are rated on the basis of limitation of 
motion of the body part affected, as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5013-5024 (2005).  

Under Diagnostic Code 5003, for degenerative arthritis, 
disabilities are rated on the basis of limitation of motion 
of the specific joint or joints involved, with a minimum 10 
percent rating for each major joint or group of joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  The 
diagnostic codes pertaining to the knees are contained in 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5262.  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a 10 percent rating is assigned for flexion limited to 45º, a 
20 percent rating is assigned for flexion limited to 30º, and 
a 30 percent rating is assigned for flexion limited to 15º.  
Pursuant to Diagnostic Code 5261, a 10 percent rating will be 
assigned for extension limited to 10º, a 20 percent rating is 
assigned for extension limited to 15º, a 30 percent rating 
for limitation to 20º, and a 40 percent rating for limitation 
to 30º.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2005).  

The Board notes that on September 17, 2004, the VA General 
Counsel issued VAOPGCPREC 9-2004, which held that a veteran 
can receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  

A December 1993 VA examination report revealed the veteran's 
range of motion of the left knee was 0 to 135º with pain on 
motion and palpation of the inferior patella border, but no 
redness, heat, swelling or instability.  He was able to heel-
toe walk satisfactorily, but only able to squat minimally 
secondary to back pain.  X-rays of the left knee revealed a 
normal left knee.  The veteran's diagnosis was patella 
tendinitis of the left knee.

A June 1994 VA joints examination report essentially 
describes the same medical findings as the December 1993 VA 
examination report, with the exception that the veteran was 
found to be able to slowly squat and arise again.  X- rays 
taken at the time of the June 1994 VA examination showed 
suspected early degenerative changes of the left knee.  A 
June 1994 VA general examination report reflected the 
veteran's report that his left knee popped out of place two 
to three times per week, specially with walking and climbing; 
he also complained of numbness over the left leg over the 
past several months.

A March 1995 VA joints examination report continued to 
describe chronic left knee pain.  The veteran noted at this 
time that he had fallen one week prior with resulting 
swelling and pain on extension of the knee.  His range of 
motion was 0-110º with pain and tenderness to palpation along 
the inferior patellar border, but with no evidence of 
redness, heat, or swelling.  The veteran was guarded and 
instability could not be ascertained at this time.  He also 
had decreased sensation over the left foot.  The veteran's 
diagnosis was chronic patellar tendinitis of the left knee 
with history of a recent left knee injury.  

A November 1996 VA examination report reflected that the 
veteran had no swelling/tenderness of the left knee and was 
not wearing any support.  He had a range of motion of 0-135º 
with pain on flexion, and had stability of the left knee 
joint.  An X-ray examination performed at the time of the 
November 1996 examination revealed a normal left knee.  The 
veteran's diagnosis was probable chondromalacia patella.  

The veteran next underwent VA orthopedic examination in April 
1999.  He reported a history of left knee pain beginning in 
military service.  Physical examination revealed normal 
posture and gait, with no loss of strength in the lower 
extremities, according to the veteran.  The left knee was 
without swelling, point tenderness, or effusion.  Range of 
motion testing indicated flexion to 140º, with pain after 
130º, and extension to 0º.  The knee was stable to lateral, 
anterior, and posterior stress.  McMurray's test was 
negative.  X-rays of the left knee revealed minimal spurring.  
The impression was of left knee pain, likely chondromalacia.  

Another VA orthopedic examination was afforded the veteran in 
July 2001.  He reported pain and weakness of the left knee.  
He used a cane on occasion.  On physical examination he had 
tenderness of the left knee joint with palpation.  Range of 
motion testing of the knee reflected flexion to 130º and 
extension to 0º.  A July 2001 X-ray of the left knee revealed 
no soft tissue, bone, or joint abnormalities.  The final 
assessment was of patellar tendonitis of the left knee.  

The veteran has also received VA outpatient treatment during 
the course of this appeal.  The clinical findings from this 
treatment are consistent with the results of his various VA 
examinations.  His most recent treatment records, from 2003, 
reflect complaints of left knee pain, for which he was issued 
a knee brace and cane.  His range of motion was within normal 
limits, and an October 2003 X-ray of the left knee was 
described as a "normal study."  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 10 percent for his tendonitis of the left 
knee.  While the veteran has been examined by VA on several 
occasions since service separation to the present, none of 
the examination reports of record note flexion limited to 
30º, as would warrant a higher rating; at most, the veteran's 
flexion has been limited to 110º.  Thus, a 20 percent rating 
is not warranted under Diagnostic Code 5260.  

Additionally, a separate compensable rating is not warranted 
for limitation of extension, as the veteran has had full 
extension at all times of record, according to the various VA 
examination reports, as well as his VA medical treatment 
records.  While the medical evidence has suggested the 
veteran's left knee joint exhibits increased pain and other 
impairment with use, no additional limitation of motion, 
other than as already noted, has been observed after 
prolonged use.  Therefore, a disability rating in excess of 
10 percent based on the DeLuca factors is also not warranted.  

The Board has also considered VAOPGCPREC 23-97, in which the 
General Counsel concluded that a claimant who has both 
limitation of motion and instability of the knee may be 
awarded separate ratings under Diagnostic Codes 5003 and 
5257.  However, in the present case the examination reports 
of record characterize his left knee as stable to lateral, 
anterior, and posterior stress; therefore, a separate rating 
under Diagnostic Code 5257 for lateral instability is not 
warranted at this time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's tendonitis of the left knee has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
tendonitis of the left knee.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Increased rating - Low back

The veteran seeks a disability rating in excess of 20 percent 
for his chronic lumbar syndrome.  When evaluating 
musculoskeletal disabilities, the Board must also consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 under any applicable 
diagnostic code pertaining to limitation of motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

During the course of this appeal, the diagnostic criteria for 
the evaluation of spinal disabilities were modified.  
Effective September 26, 2003, VA revised the general criteria 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

The RO considered the veteran's disability in light of the 
revised regulatory provisions in the February 2006 SSOC, and 
afforded him a copy of the revised regulatory criteria.  
Therefore, no prejudice to the veteran exists in the Board's 
adjudication of this issue at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (2002).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of 
motion of lumbar spine) (in effect prior to September 23, 
2002), severe limitation of motion warrants a 40 percent 
evaluation, moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation, and slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

The veteran's low back pain has also been evaluated under 
Diagnostic Code 5295, for lumbosacral strains.  This Code 
provides a 40 percent rating for a severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space; or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was warranted for muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in standing position.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Under the revised criteria for the evaluation of low back 
disabilities, such disabilities of the spine are rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

A VA orthopedic examination was afforded the veteran in 
December 1993.  He reported chronic low back pain which 
increased in severity with use.  On physical examination he 
had a normal gait, with no spasm or tenderness of the low 
back observed.  Range of motion testing revealed forward 
flexion to 50º and extension to 25º.  No deficits in reflexes 
or sensation were observed.  The final assessment was of a 
chronic lumbosacral strain.  

Another VA orthopedic examination was afforded the veteran in 
June 1994, at which time he continued to report low back 
pain.  Physical examination of the veteran's spine revealed 
some spasm and tenderness over the spine.  Forward flexion 
was to 70º.  Strength and coordination were within normal 
limits, and reflexes were 2+.  A June 1994 X-ray of the 
veteran's lumbosacral spine was negative for any evidence of 
fracture or dislocation.  The disc spaces were within normal 
limits and the final impression was of a normal lumbosacral 
spine.  

In March 1995 another VA orthopedic examination was afforded 
the veteran.  He described chronic low back pain radiating 
into his lower extremities.  On physical examination he had a 
slight limp to the left in his gait.  No spasm or tenderness 
of the spine was noted.  Range of motion testing revealed 
forward flexion to 50º, and 20º extension.  

The veteran underwent VA orthopedic examination again in 
November 1996.  Ongoing low back pain, worse with activity, 
was reported.  On physical examination he had forward flexion 
to 90º and extension to 30º.  Some muscle spasm of the low 
back was noted.  Straight leg raising was positive at 90º 
bilaterally, and reflexes were intact.  A history of a 
lumbosacral strain was noted.  

The veteran next underwent VA orthopedic examination in April 
1999.  He reported a history of chronic low back pain 
following heavy lifting during service.  His pain worsened 
with use.  Physical examination revealed a normal posture and 
gait.  Mild tenderness was noted with palpation, but he was 
without muscle spasms.  Neurological examination of the spine 
was unremarkable.  Range of motion testing reflected 
extension to 32º, lateral flexion to 40º bilaterally, and 
lateral rotation to 35º.  The veteran refused to perform 
anterior flexion, citing extreme pain.  X-rays of the 
lumbosacral spine revealed some straightening of the normal 
lumbar lordosis, but were otherwise unremarkable.  A chronic 
lumbosacral strain was diagnosed.  

The veteran next underwent VA examination in July 2001.  He 
again reported chronic low back pain, along with occasional 
tingling and numbness in the lower extremities.  He took 
medication for his pain.  Physical examination revealed no 
spasm or tenderness.  Range of motion testing reflected 
forward flexion to 70º, extension to 20º, and lateral flexion 
to 20º bilaterally.  Muscle strength of the lower extremities 
was within normal limits, but some slight loss of sensation 
was noted.  Knee jerk reflexes were also absent.  X-rays of 
the lumbosacral spine were described as negative.  An August 
2001 magnetic resonance imaging (MRI) of the lumbosacral 
spine revealed mild disk bulging in the midsection of the 
spine; however, no herniation or spinal stenosis was noted.  
The final assessment was of chronic lumbar syndrome.  

The veteran's most recent VA orthopedic examination was 
conducted in April 2003.  His claims file was reviewed in 
conjunction with the examination.  He continued to report 
chronic low back pain, especially with use.  He denied having 
seen a physician in the past year, and denied having been 
prescribed bed rest.  On objective examination he had a 
normal gait, with no visible or palpable muscle spasm.  He 
was also without tenderness of the back.  Range of motion 
testing indicated 35º flexion, 20º extension, and 20º lateral 
flexion bilaterally.  No strength deficits in the lower 
extremities were observed.  Reflexes and sensation were 
intact.  The examiner noted that while pain on use and 
related factors could result in further impairment of the 
veteran's low back, the examiner was unable to quantify such 
impairment in terms of additional limitation of motion.  

Also in April 2003, the veteran underwent a VA neurological 
examination of his lumbosacral spine.  He reported radiation 
of his low back pain into his left leg.  Some numbness of the 
left lower extremity was also noted.  On objective 
examination he had a normal gait, and was able to heel and 
toe walk.  No muscle atrophy was present in the lower 
extremities.  Deep tendon reflexes were 0.  Nerve conduction 
studies were within normal limits.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 20 percent under either the prior or 
revised criteria for a low back disability.  The veteran has 
not demonstrated severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion, as would 
warrant an increased rating under the prior criteria for a 
lumbosacral strain.  

According to the VA examination reports of record, the 
veteran's forward flexion has varied from 90º in November 
1996 to 35º most recently in April 2003.  He has also had 
extension to 20º or better and lateral flexion to 20º or 
better on several occasions.  While this represents some 
limitation of motion, it does not rise to the level of marked 
limitation of motion, as would warrant a 40 percent rating.  
These findings also indicate he has not lost all lateral 
motion.  Nor does the record reflect listing of the spine, as 
the veteran has stood upright with a normal posture on all 
examinations of record.  Overall, the preponderance of the 
evidence is against a disability rating in excess of 20 
percent under the prior versions of either Diagnostic Code 
5295, for lumbosacral strain, or Diagnostic Code 5292, for 
limitation of motion of the lumbosacral spine.  

The evidence of record also does not indicate an increased 
rating is warranted under the revised criteria for a 
lumbosacral strain.  At all times of record during the 
pendency of this appeal, the veteran has had forward flexion 
of the lumbar spine of greater than 30º, as would warrant a 
40 percent rating.  Also, no examiner has suggested the 
veteran has any additional limitation of motion due to such 
factors as excess fatigability, pain, weakness, or 
incoordination.  See DeLuca, supra.  Overall, the 
preponderance of the evidence is against a 40 percent 
disability rating under the revised criteria for lumbosacral 
strain.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's chronic lumbar syndrome has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 20 percent under either the 
prior or revised criteria for chronic lumbar syndrome.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

A disability rating in excess of 10 percent for the veteran's 
tendonitis of the left knee is denied.  

A disability rating in excess of 20 percent for the veteran's 
chronic lumbar syndrome is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


